Citation Nr: 0403063	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) benefits in the amount of $24,640 was properly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1946, from August 1950 to August 1952, and from March 1958 to 
November 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Houston, Texas, Regional Office (RO) of VA, as well as from a 
September 2002 decision of the Committee on Waivers and 
Compromises (Committee) of the RO.


FINDINGS OF FACT

1.  The veteran explicitly reported his receipt of military 
retirement pay in his November 1974 original claim for VA 
compensation benefits.

2.  The veteran was erroneously paid VA compensation benefits 
during the period of the period of April 1, 1991 to 
September 30, 1992, solely due to the RO's failure to 
properly adjust payment of his VA compensation benefits in 
light of his reported receipt of military retirement pay.

3.  The veteran did not have knowledge nor should he have had 
knowledge that he was being overpaid; neither the veteran's 
actions nor his failure to act contributed to payment 
pursuant to an erroneous award.


CONCLUSION OF LAW

The overpayment of VA benefits in the amount of $24,640 was 
not properly created as it was solely the result of VA 
administrative error.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.500(b) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

The Board notes that VCAA applies to the creation issue in 
this case, but not to the waiver issue.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the 
veteran's claim is being granted in full.  As such, any 
deficiencies with regard to VCAA are nonprejudicial and do 
not harm the veteran.  

VA law and regulations provide that a veteran is prohibited 
from receiving military retirement pay concurrently with 
benefits payable under laws administered by VA.  38 U.S.C.A. 
§§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (a-c).

Specifically, the provisions of 38 C.F.R. § 3.750 provide, in 
pertinent part, that:

(a) General.  Except as provided in paragraphs (c) and (d) of 
this section and § 3.751, any person entitled to receive 
retirement pay based on service as a member of the Armed 
Forces or as a commissioned officer of the Public Health 
Service, the Coast and Geodetic Survey, the Environmental 
Science Services Administration; or the National Oceanic and 
Atmospheric Administration may not receive such pay 
concurrently with benefits payable under laws administered by 
the Department of Veterans Affairs.  The term "retirement 
pay" includes retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she 
desires to receive.  An election of retirement pay does not 
bar him or her from making a subsequent election of the other 
benefit to which he or she is entitled.  An election filed 
within 1 year from the date of notification of Department of 
Veterans Affairs entitlement will be considered as "timely 
filed" for the purpose of § 3.401(e)(1).  If the veteran is 
incompetent, the 1-year period will begin on the date 
notification is sent to the next friend or fiduciary.  In 
initial determinations, elections may be applied 
retroactively if the claimant was not advised of his or her 
right of election and the effect thereof.

(c) Waiver.  A person specified in paragraph (a) of this 
section may receive compensation upon filing with the service 
department concerned a waiver of so much of his (or her) 
retirement pay as is equal in amount to the compensation to 
which he (or she) is entitled.  In the absence of a specific 
statement to the contrary, the filing of an application for 
compensation by a veteran entitled to retirement pay 
constitutes such a waiver. (emphasis added).

In this case, for the period of April 1, 1991 to 
September 30, 1992, the veteran was found by VA to be 
entitled to a temporary total rating for service-connected 
disabilities and the surgery and convalescence necessitated 
by those disabilities.  He was sent a letter in September 
1992 to this effect and was issued a retroactive lump sum 
payment of over $26,000.  When this lump sum payment was 
issued, the veteran was in receipt of military retired pay.  
Under VA law and regulations, as cited, he was not entitled 
to receive both.  

The veteran and his representative allege that it was VA's 
error that VA failed to withhold for military retired pay for 
the period of April 1, 1991 to September 30, 1992.  They 
maintain that the veteran had no knowledge of the error.  
When he was issued the check, he attempted to ascertain 
specific details regarding the payment with VA, but was 
unable to adequately do so.  He did not realize the duplicate 
payment until he was recently informed of such.  It is 
asserted that the veteran is being penalized for the RO's 
failure to properly implement payment of his VA benefits.  
Therefore, the veteran alleges that there was sole 
administrative error in the creation of the overpayment at 
issue.  

The Board notes that, generally, the term VA administrative 
error applies to an erroneous compensation award based solely 
on administrative error or error in judgment.  Sole 
administrative error may be found to occur in cases where the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, such error contemplates 
that neither the veteran's actions nor his failure to act 
contributed to payment pursuant to an erroneous award.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

The United States Court of Appeals for Veterans Claims (the 
Court) noted that, "[s]tated another way, when an overpayment 
has been made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be 
made retroactive to form an overpayment debt owed to VA from 
the recipient of the erroneous award."  Erickson v. West, 13 
Vet. App. 495, 499 (2000).  Thus, the initial question 
presented on appeal in this case is whether the overpayment 
at issue was due solely to error on the part of VA.

The veteran explicitly reported his receipt of military 
retirement pay in his November 1974 original claim for VA 
compensation benefits.  Thus, VA had actual notice of this 
information.  Thereafter, a review of the award sheets shows 
that VA withheld the veteran's compensation benefits due to 
his receipt of military retirement pay for the next 15 years.  
Special law code "06" was specifically referenced.  For the 
period of April 1, 1991 to September 30, 1992, in creating 
another award, VA failed to withhold for military retired 
pay.  A review of the VA Form 21-8947 reflects documentation 
of the retroactive award, yet, on this sheet, special law 
code "06" is noted to have been in effect for the pertinent 
period.  Thus, VA was well aware of the veteran's retired 
military pay yet issued the retroactive lump sum payment 
anyway.  In the December 2001 decision in which the RO 
retroactively adjusted the veteran's payments, it was 
acknowledged that VA had failed to withhold for military 
retired pay.  

In sum, VA paid the veteran compensation benefits for the 
period of April 1, 1991 to September 30, 1992.  The RO failed 
to withhold payment of the veteran's VA compensation benefits 
in accordance with 38 C.F.R. § 3.750, as VA had done up until 
that point.  In order to correct this error, the RO recently 
amended the award retroactively which created the erroneous 
award of benefits now in dispute.  

The veteran was concurrently paid VA compensation benefits 
and military retirement pay.  The RO clearly had the 
opportunity to prevent the overpayment by taking the 
appropriate action since the RO knew that the veteran was in 
receipt of military retirement pay and had acted properly 
during the preceding 15 years with this knowledge.  This 
failure to take the appropriate action for the period of 
April 1, 1991 to September 30, 1992 constitutes error.  
Evidence of the error is on the very document which shows 
that the veteran was issued the erroneous lump sum payment.  
This document is dated in September 1992.  The Board has 
specifically reviewed all award documents contained in the 
left hand flap.  The documents reflect uncertainty on the 
part of VA as to correct amounts of payment and correct 
amounts of the overpayment.  Numerous individuals were 
involved in the processing of the awards in order to reach 
what seems to be a consensus.  This confusion cannot be 
imparted to the veteran. 

The veteran is a decorated combat pilot who served during 
World War II, the Korean War, and Vietnam.  Upon a review of 
the veteran's claims file and the circumstances of this case, 
the Board finds credible the assertion that the veteran had 
no knowledge of the error in his case and was not in any way 
trying to dupe VA.  He properly notified VA of his military 
retired pay.  VA properly administered his benefits for 
years.  He believed that VA properly was administering his 
benefits when they made the error in question.  Due to the 
past history, he would not have been aware of the error.  The 
error was not due to any action or inaction on his part.  
There was sole VA administrative error in this case.  The 
Board finds that the overpayment of VA benefits in the amount 
of $24,640 was not properly created.  As the overpayment of 
VA benefits in the amount of $24,640 was not properly 
created, there is no overpayment which would be subject to 
recovery by VA.  Thus, the issue of entitlement to a waiver 
of the recovery of the overpayment is moot.  


ORDER

As the overpayment of VA benefits in the amount of $24,640 
was not properly created, the benefit sought on appeal is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



